Citation Nr: 0509892	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  04-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had active service from November 1970 to November 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The RO denied the veteran's request 
to reopen the claim for service connection for multiple 
sclerosis.

The issue of service connection for multiple sclerosis is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Service connection for multiple sclerosis was denied by 
the RO in a rating decision of July 1988.  The veteran did 
not appeal the decision and it became final.

2.  The evidence submitted since the RO's July 1988 decision 
bears directly and substantially on the matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1988 rating decision, which denied service 
connection for multiple sclerosis, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the July 1988 rating 
decision, which denied service connection for multiple 
sclerosis, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

II. New and Material Evidence

The RO, in a decision dated in July 1988, denied the 
veteran's claim of entitlement to service connection for 
multiple sclerosis on the basis that the disability was not 
incurred in or aggravated by service, nor did it manifest to 
a compensable degree within seven years after release from 
active duty.  The veteran did not appeal the RO's decision, 
and it became final.

Added to the record since July 1988, are three letters from 
private physicians who have treated the veteran for the 
claimed disability and VA outpatient treatment records from 
September 1997 to May 2003.  In one of the letters from the 
veteran's private physicians dated in July 2002, Dr. Williams 
stated that "[t]he first symptoms of multiple sclerosis were 
in the late 1970's and early 1980's." 

The July 1988 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 1988 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of a diagnosis of multiple sclerosis, but no 
evidence of a nexus to service.  Since that determination, 
the veteran has presented competent evidence of a nexus to 
the presumptive period via his private physician's letter of 
July 2002 which states that the veteran's multiple sclerosis 
first manifested within the presumptive period of seven years 
form the date of release from military service.  See 
38 C.F.R. § 3.307(a)(3).  Accordingly, the additional 
evidence is new and material.  This evidence is relevant and 
probative to the issue at hand and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156.  


ORDER

The application to reopen the claim for service connection 
for multiple sclerosis is granted.

REMAND

In a July 1989 claim the veteran stated that he had been in 
receipt of Social Security Administration (SSA) benefits 
since July 1988.  These records have not been associated with 
the claims file.

In addition the Board notes that the July 2002 letter from 
the veteran's private physician does not contain supporting 
documentation or reasons for his statement that the veteran's 
first symptoms of multiple sclerosis were in the late 1970's 
and early 1980's.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO should contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim for 
disability benefits by the veteran including 
any medical records that Social Security has 
regarding the veteran.  These records should 
be associated with the claims file.

2.  The RO should contact Dr. RW who wrote 
the July 2002 letter and request any medical 
records associated with the veteran's 
treatment for multiple sclerosis.  Ask Dr. 
Williams to state the basis for his statement 
that the veteran's first symptoms of multiple 
sclerosis were in the late 1970's and early 
1980's and any documentation that supports 
said statement.

If upon completion of the above action the claim 
remains denied, the case should be returned to the 
Board after compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


